Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 1 of 113   PageID 7




                        EXHIBIT 1
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 2 of 113   PageID 8
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 3 of 113   PageID 9
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 4 of 113   PageID 10
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 5 of 113   PageID 11
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 6 of 113   PageID 12
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 7 of 113   PageID 13
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 8 of 113   PageID 14
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 9 of 113   PageID 15
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 10 of 113   PageID 16
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 11 of 113   PageID 17
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 12 of 113   PageID 18
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 13 of 113   PageID 19
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 14 of 113   PageID 20
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 15 of 113   PageID 21
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 16 of 113   PageID 22
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 17 of 113   PageID 23
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 18 of 113   PageID 24
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 19 of 113   PageID 25
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 20 of 113   PageID 26
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 21 of 113   PageID 27
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 22 of 113   PageID 28
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 23 of 113   PageID 29
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 24 of 113   PageID 30
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 25 of 113   PageID 31
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 26 of 113   PageID 32
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 27 of 113   PageID 33
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 28 of 113   PageID 34
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 29 of 113   PageID 35
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 30 of 113   PageID 36
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 31 of 113   PageID 37
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 32 of 113   PageID 38
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 33 of 113   PageID 39
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 34 of 113   PageID 40
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 35 of 113   PageID 41
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 36 of 113   PageID 42
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 37 of 113   PageID 43
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 38 of 113   PageID 44
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 39 of 113   PageID 45
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 40 of 113   PageID 46
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 41 of 113   PageID 47
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 42 of 113   PageID 48
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 43 of 113   PageID 49
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 44 of 113   PageID 50
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 45 of 113   PageID 51
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 46 of 113   PageID 52
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 47 of 113   PageID 53
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 48 of 113   PageID 54
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 49 of 113   PageID 55
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 50 of 113   PageID 56
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 51 of 113   PageID 57
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 52 of 113   PageID 58
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 53 of 113   PageID 59
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 54 of 113   PageID 60
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 55 of 113   PageID 61
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 56 of 113   PageID 62
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 57 of 113   PageID 63
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 58 of 113   PageID 64
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 59 of 113   PageID 65
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 60 of 113   PageID 66
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 61 of 113   PageID 67
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 62 of 113   PageID 68
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 63 of 113   PageID 69
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 64 of 113   PageID 70
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 65 of 113   PageID 71
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 66 of 113   PageID 72
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 67 of 113   PageID 73
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 68 of 113   PageID 74
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 69 of 113   PageID 75
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 70 of 113   PageID 76
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 71 of 113   PageID 77
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 72 of 113   PageID 78
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 73 of 113   PageID 79
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 74 of 113   PageID 80
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 75 of 113   PageID 81
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 76 of 113   PageID 82
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 77 of 113   PageID 83
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 78 of 113   PageID 84
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 79 of 113   PageID 85
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 80 of 113   PageID 86
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 81 of 113   PageID 87
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 82 of 113   PageID 88
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 83 of 113   PageID 89
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 84 of 113   PageID 90
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 85 of 113   PageID 91
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 86 of 113   PageID 92
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 87 of 113   PageID 93
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 88 of 113   PageID 94
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 89 of 113   PageID 95
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 90 of 113   PageID 96
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 91 of 113   PageID 97
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 92 of 113   PageID 98
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 93 of 113   PageID 99
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 94 of 113   PageID 100
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 95 of 113   PageID 101
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 96 of 113   PageID 102
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 97 of 113   PageID 103
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 98 of 113   PageID 104
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 99 of 113   PageID 105
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 100 of 113   PageID 106
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 101 of 113   PageID 107
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 102 of 113   PageID 108
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 103 of 113   PageID 109
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 104 of 113   PageID 110
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 105 of 113   PageID 111
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 106 of 113   PageID 112
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 107 of 113   PageID 113
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 108 of 113  PageID 114 FILED
                                                                    ELECTRONICALLY
                                                                      2019 Jun 05 9:55 AM
                                                                       CLERK OF COURT
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 109 of 113   PageID 115
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 110 of 113   PageID 116
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 111 of 113   PageID 117
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 112 of 113   PageID 118
Case 2:19-cv-02424-SHL-jay Document 1-2 Filed 07/03/19 Page 113 of 113   PageID 119
